EXAMINER’S AMENDMENT
Claim 14 is amended as of Applicant’s email communication received on 24 March 2022 as follows:
AMENDMENTS TO THE CLAIMS This listing of claims will replace all prior versions, and listings, of claims in the application: Listing of Claims:
1. (Original) A monitoring method applied to a vehicle, wherein the method comprises steps of:
determining a movement state of the vehicle as a target movement state, and broadcasting a target broadcast control channel signal; and
initiating, after receiving an access request reported by a mobile terminal on the basis of the target broadcast control channel signal, a monitoring apparatus of the vehicle to monitor an environment in which the vehicle is located.
2. (Original) The method according to claim 1, wherein the vehicle comprises a transmitting antenna and a receiving antenna which is disposed at a set distance away from the transmitting antenna, and wherein the transmitting antenna is used for broadcasting the target broadcast control channel signal and the receiving antenna is used for receiving the access request.
3. (Original) The method according to claim 1, wherein before the step of broadcasting the target broadcast control channel signal, the method further comprises steps of:
acquiring, after the movement state of the vehicle is the target movement state, at least either of following pieces of information: a current location of the vehicle and a current time; and

performing the step of broadcasting the target broadcast control channel signal when it is detected that the current location meets a preset location condition; or
performing the step of broadcasting the target broadcast control channel signal when it is detected that the current time meets a preset time range and the current location meets a preset location condition.
4. (Original) The method according to claim 2, wherein the step of broadcasting a target broadcast control channel signal comprises steps of:
acquiring, after a movement state of the vehicle is the target movement state, pieces of broadcast control channel information of all base stations corresponding to a current location of the vehicle, the pieces of broadcast control channel information at least comprising a signal strength;
determining a target signal strength according to the pieces of broadcast control channel information; and
broadcasting the target broadcast control channel signal having a signal strength greater than the target signal strength.
5. (Original) The method according to claim 4, wherein the step of determining the target signal strength according to the pieces of broadcast control channel information comprises a step of:
selecting, according to signal strengths included in the pieces of broadcast control channel information, the strongest signal strength among the signal strengths as the target signal strength.
6. (Original) The method according to claim 4, wherein after the step of broadcasting the target broadcast control channel signal having the signal strength greater than the target signal strength, the method further comprises a step of:
determining a coverage scope of the target broadcast control channel signal according to the set distance between the transmitting antenna and the receiving antenna.
7. (Original) The method according to claim 6, wherein the step of determining the coverage scope of the target broadcast control channel signal according to the set distance between the transmitting antenna and the receiving antenna comprises steps of:
broadcasting the target broadcast control channel signal through the transmitting antenna, and acquiring a signal strength of the target broadcast control channel signal through the receiving antenna;
adjusting, when it is determined that the signal strength of the target broadcast control channel signal is less than the target signal strength, transmit power of the target broadcast control channel signal until the signal strength of the target broadcast control channel signal acquired by the receiving antenna is greater than the target signal strength, so that the signal strength of the target broadcast control channel signal is greater than the target signal strength in a coverage scope where the transmitting antenna is the circle center and the set distance is the radius.
8. (Original) The method according to claim 1, wherein before the step of initiating the monitoring apparatus of the vehicle to monitor the environment in which the vehicle is located, the method further comprises steps of:

performing querying to a set database according to the equipment identification number of the mobile terminal so as to obtain a querying result, the database recording equipment identification numbers and corresponding time of reporting an access request; and
determining, according to the querying result, whether an access request reported by the mobile terminal was received within a set time length before the current time, and if no, performing the step of initiating the monitoring apparatus of the vehicle to monitor the environment in which the vehicle is located.
9. (Original) The method according to claim 1, wherein after the step of initiating the monitoring apparatus of the vehicle to monitor the environment in which the vehicle is located, the method further comprises a step of:
stopping broadcasting the target broadcast control channel signal.
10. (Original) The method according to claim 1, wherein the step of initiating the monitoring apparatus of the vehicle to monitor the environment in which the vehicle is located comprises a step of:
initiating an automobile data recorder of the vehicle to record a video of the environment in which the vehicle is located.
11. (Original) The method according to claim 10, wherein after the step of initiating the automobile data recorder of the vehicle to record the video of the environment in which the vehicle is located, the method further comprises steps of:

12. (Original)The method according to claim 11, wherein after the step of turning off the automobile data recorder of the vehicle, the method further comprises a step of:
storing an equipment identification number of the mobile terminal in a manner of corresponding to the time of receiving the access request and the video respectively.
13. (Previously amended) A monitoring device, comprising: at least one monitoring apparatus, an antenna, a processor, and a memory for storing computer programs that can be run on the processor, wherein the monitoring apparatus and the antenna are respectively connected to the processor, and wherein the processor is used for, when running the computer programs, executing steps of the monitoring method according to 1 
14. (Currently amended) A non-transitory computer storage medium, wherein the non-transitory computer storage medium stores computer programs which, when executed by a processor, implement steps of the monitoring method according to 
-----------------------------------
/HAI V NGUYEN/           Primary Examiner, Art Unit 2649